EXHIBIT 10.57.5

 

 

FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

This FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this

“Fourth Amendment”) is made as of the 17th day of February, 2020 (the “Amendment
Date”) by and among CENTRAL PA EQUITIES 17, LLC, a Pennsylvania limited
liability company (“HIS York South Seller”), CENTRAL PA EQUITIES 19, LLC, a
Pennsylvania limited liability company (“H2S York Seller”), SPRINGWOOD – FHP LP,
a Pennsylvania limited partnership (“FIS Hershey Seller”, together with HIS York
South Seller and H2S York Seller herein referred to collectively and
individually, as the context so requires, as “Seller”), and LODGING FUND REIT
III OP, LP, a Delaware limited partnership (the “Buyer”).

WHEREAS, Buyer and Seller entered into that certain Agreement of Purchase and
Sale dated November 22, 2019, as amended by the First Amendment dated January
13, 2020 and as amended by the Second Amendment dated January 31, 2020, and as
amended by the Third Amendment dated February 10, 2020 to Agreement of Purchase
and Sale (together, the “Agreement”) for the purchase and sale of three (3)
hotels, namely the Hampton Inn York South hotel in York, PA (“HIS York South
Hotel”), the Home2 Suites York hotel in York, PA (“H2S York Hotel”) and the
Fairfield Inn & Suites Hershey Chocolate Avenue hotel in Hershey, PA (“FIS
Hershey Hotel”, together with HIS York South Hotel and H2S York Hotel herein
referred to collectively and individually, as the context so requires, the
“Property”);

 

WHEREAS, Buyer intends this Fourth Amendment to its unconditional Satisfaction
Notice in accordance with Section 7.1(a);

 

NOW THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.Capitalization. All capitalized terms used herein will have the meanings
ascribed to those terms in the Agreement, unless otherwise specified herein.

 

2.Satisfaction Notice. The parties acknowledge and agree that this Fourth
Amendment shall serve as Buyer’s Satisfaction Notice pursuant to Section 7.1(a)
of the Agreement.

 

3.Purchase Price. The first sentence of Section 2.2(a) shall read as follows:

 

“(a)Consideration. The consideration for the purchase of the Assets shall be
Forty-Six Million Eight Hundred Seventy-Five Thousand and no/100
($46,875,000.00) (the “Purchase Price”).

 

4.Deposit. The last sentence in Section 2.3 shall read as follows:

 

“The Deposit will be held in escrow, and shall be evenly applied among each
Asset at such Asset’s respective Closing.”

 

5.Closing Date. Section 2.4(a) of the Agreement is hereby deleted in its
entirety and replaced with the following:

 










 

"(a) Closing Date. Unless this Agreement is terminated upon the express terms
herein, the closing of the sale and purchase of the Assets or an individual
Asset (as the context may require, a "Closing" or the "Closings") must take
place in the following sequence: (1) first, the FIS Hershey Hotel; (2) second,
the H2S York Hotel; and (3) third, the HIS York South Hotel. Buyer shall provide
Seller written notice of Buyer's intent to close on the individual Hotels no
later than ten (10) days prior to each intended Closing date (each a "Closing
Date Notice"). Unless this Agreement is earlier terminated as expressly set
forth herein, Buyer and Seller acknowledge and agree on the following: (a) the
FIS Hershey Hotel Closing shall occur no later than April 2, 2020; (b) the H2S
York Hotel Closing shall occur no later than June 1, 2020, however, if the H2S
York Hotel closes before May 18, 2020, Buyer shall receive a Twenty-Five
Thousand Dollar ($25,000) credit, applied to purchase price of the H2S York; and
(c) the HIS York Hotel Closing shall occur no later than July 31, 2020, however,
if the HIS York Hotel Closing occurs before July 2, 2020, the Buyer shall
receive a Twenty Five Thousand Dollar ($25,000) credit, applied to the purchase
price of the HIS York Hotel. For the avoidance of doubt, any reference to the
purchase price increase to compensate Seller for costs, fees, or charges in
connection with the mortgage interest of the FIS Hershey Hotel is hereby
deleted.”

 

6.Purchase Price Allocation.  Schedule A-4 of the Agreement is hereby deleted in
its entirety and replaced with Schedule A-4 (“Purchase Price Allocation”)
attached hereto and incorporated herein.

 

7.Ongoing Management Agreement. Seller and Buyer acknowledge and agree that the
Ongoing Management Agreement contemplated by Section 14.27 of the Agreement has
been agreed upon by the parties in substantially the same form as Exhibit A,
subject to customary administrative updates (e.g. hotel names, addresses,
franchisors) including a complete Exhibit D, attached hereto (the “Final
Management Agreement”) and that such Final Management Agreement will be executed
at each Closing. Notwithstanding the immediately preceding sentence to the
contrary, the parties acknowledge and agree that: (i) the Section 3-05 Audit
requirements set forth in Schedule 3.5 of the Agreement shall be inserted into
the Final Management Agreement in substantially the same form as the language
included in Schedule 3.5 of the Agreement; provided, however that all references
to “Seller” in such schedule shall be revised to be the “Operator” (as such term
is defined in the Final Management Agreement), and (ii) Parties will continue,
in good faith, to negotiate or update the terms required by Section 12.1, as
applicable or advisable until the Closing Date; in the event parties have not
agreed within 24-hours of the first Closing Date, then Buyer shall obtain and
bind insurance in both coverage and policy limits suitable to Buyer.

 

8.Conflict; Counterparts. In the event of any conflict between the terms of this
Amendment and the Agreement, this Amendment shall control. This Amendment may be
executed in multiple counterparts via facsimile or email in .PDF format, each of
which shall be deemed to be an original, but such counterparts when taken
together shall constitute but one Amendment.

 










 

9.Successors and Assigns. This Amendment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors, administrators
and assigns.

 

10.Ratification. Except as set forth above, the terms of the Agreement are
hereby ratified and confirmed in their entirety.

 

[Signature Page to Follow]

 










 

IN WITNESS WHEREOF, this Fourth Amendment has been duly executed by the patties
hereto as of the day and year first above written.

 

CENTRAL PA EQUITIES 17, LLC,

a Pennsylvania limited liability company

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

CENTRAL PA EQUITIES 19, LLC,

a Pennsylvania limited liability company

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

SPRINGWOOD – FHP LP,

a Pennsylvania limited partnership

 

By:  /s/ David H. Hogg

Name:  David H. Hogg

Title:  Manager

 

[BUYER'S SIGNATURE PAGE TO FOLLOW]

 










 

BUYER:

 

LODGING FUND REIT III OP, LP

A Delaware limited partnership

 

By: Lodging Fund REIT Ill, Inc. Its: General Partner

 

By: /s/ David R. Durell

Name: David R. Durell

Title: Chief Acquisition Officer

 










 

SCHEDULE A-4

 

Purchase Price Allocation Asset Allocations

 

 

 

Asset

Purchase Price

HIS York South Hotel

$12,625,000.00

H2S York Hotel

$14,225,000.00

FIS Hershey Hotel

$20,025,000.00

Total

$46,875,000.00

 

 

Sch. A-4

 










 

Exhibit A

 

Ongoing Management Agreement

 

[Attached behind.]

 










 

HOTEL MANAGEMENT AGREEMENT

 

LF3

TRS, LLC

 

[Hotel address]

 










 

TABLE OF CONTENTS (CONTINUED)

 

 

 

 

 

 

Page

ARTICLE I

THE HOTEL


1

 

1.1

Hotel Description


1

 

 

 

 

ARTICLE II

TERM


2

 

2.1

Initial and Renewal Terms


2

 

 

 

 

ARTICLE III

GENERAL SERVICES BY OPERATOR


2

 

3.1

Scope of Services


2

 

3.2

Reimbursements of Transition Expenses


4

 

3.3

Major Agreements


4

 

3.4

Independent Contractor Status


4

 

3.5

Standard of Care and Disclaimer of Fiduciary Duty


5

 

3.6

Third Party Undertaking Management Functions


6

 

 

 

 

ARTICLE IV

GENERAL OPERATION OF THE HOTEL


6

 

4.1

Exclusive Operator of Hotel


6

 

4.2

Manner of Operations


6

 

4.3

Consultation with Owner


6

 

4.4

Hiring of General Manager


6

 

 

 

 

ARTICLE V

HOTEL EMPLOYEES


7

 

5.1

Hotel Employees and Contractors


7

 

5.2

Benefit Plan


7

 

5.3

Lodging for Executive Employees


8

 

5.4

Employment Laws


8

 

5.5

Employment Policy


8

 

5.6

Collective Bargaining Agreements


9

 

 

 

 

ARTICLE VI

PROVISION OF FUNDS


9

 

6.1

Available Funds for Operations


9

 

6.2

No Advance of Funds


9

 

 

 

 

ARTICLE VII

CENTRALIZED SERVICES; MULTI-PROPERTY PROGRAMS; NETWORKING SERVICES


10

 

16.1

Centralized Services


10

 

16.2

Multi-property Programs


10

 

16.3

Networking Services


11

 

 

 

 

ARTICLE VIII

WORKING CAPITAL AND BANK ACCOUNTS

 

 

8.1

Working Capital


11

 

8.2

Operating and FF&E Account


11

 

8.3

Internal Controls for Accounts


11

 

 

 


12

 

 

 

 

 

 

 

 

 










TABLE OF CONTENTS (CONTINUED)

 

 

 

 

 

 

 

Page

ARTICLE IX

BOOKS, RECORDS AND STATEMENTS; BUDGETS


12

 

9.1

Accounting Procedures


12

 

92.

Monthly Reports


13

 

9.3

Audited Financials


13

 

9.4

Annual Budgets


14

 

9.5

Resolution of Disputes over Budgets


14

 

9.6

Approval for Capital Expenditures


15

 

 

 

 

ARTICLE  X

MANAGEMENT  FEES  AND  PAYMENTS  TO  OPERATOR  AND OWNER


15

 

10.1

Base Fee


15

 

10.2

Incentive Fee


15

 

10.3

Funds from Operating Account


16

 

10.4

Audit of Management Fees


16

 

10.5

Renovation Services


16

 

10.6

Reimbursable Expenses


16

 

 

 

 

ARTICLE XI

FF&E RESERVE


17

 

11.1

Establishing FF&E Reserve Account


17

 

11.2

Use of Funds in FF&E Reserve Account


17

 

 

 

 

ARTICLE XII

INSURANCE


17

 

12.1

Insurance Requirements


17

 

12.2

Named Insured Party


17

 

12.3

Form of Insurance


18

 

12.4

Cancellation and Modification of Insurance


18

 

12.5

No Subrogation Rights


18

 

12.6

Insurance Proceeds


18

 

12.7

Payment for Insurance


18

 

 

 

 

ARTICLE XIII

SPECIAL TERMINATION EVENTS


19

 

13.1

Performance Test


19

 

 

 

 

ARTICLE XIV

DAMAGE OR DESTRUCTION; CONDEMNATION


19

 

14.1

Fire or Casualty


19

 

14.2

Condemnation


19

 

14.3

Miscellaneous


20

 

 

 

 

ARTICLE XV

EVENTS OF DEFAULT


20

 

15.1

Listing of Defaults


20

 

15.2

Termination Rights


21

 

15.3

Non-Exclusive Remedy


21

 

15.4

Force Majeure


21

 

15.5

Waiver of Certain Claims


21

 

 










TABLE OF CONTENTS (CONTINUED)

 

 

 

 

 

 

 

Page

ARTICLE XVI

TERMINATION


22

 

16.1

Termination Fee


22

 

16.2

Prior Commitments to Customers


22

 

16.3

Transition of Management


23

 

16.4

WARN Act Liability


23

 

 

 

 

ARTICLE XVII

ASSIGNMENT


24

 

17.1

Assignment by Operator


24

 

17.2

Assignment by Owner


24

 

17.3

Effect of Assignment


24

 

 

 

 

ARTICLE XVIII

NOTICES


24

 

18.1

Requirement for Notice


24

 

 

 

 

ARTICLE XIX

ESTOPPELS


25

 

19.1

Confirmation of Agreement


25

 

 

 

 

ARTICLE XX

INDEMNIFICATION25


25

 

20.1

Indemnity of Operator


25

 

20.2

Indemnity of Owner


26

 

20.3

Employment Claims


26

 

20.4

Procedure for Indemnity


26

 

20.5

Survival Beyond Termination


27

 

 

 

 

ARTICLE XXI

MISCELLANEOUS


27

 

21.1

Binding and Enforceable Agreement


27

 

21.2

Transactions with Affiliates


27

 

21.3

Entire Agreement


27

 

21.4

Headings


28

 

21.5

Waiver


28

 

21.6

Binding Agreement


28

 

21.7

Choice of Law


28

 

21.8

Qualified Loans


28

 

21.9

Dispute Resolution


28

 

21.10

No Guarantee of Operating Results


29

 

21.11

Oversight of Renovation Services


29

 

21.12

Operating Funds


29

 

21.13

Consents and Approvals


30

 

21.14

Signature Counterparts


30

 

21.15

Subordination, Non-Disclosure and Attornment


30

 










 

TABLE OF CONTENTS (CONTINUED)

 

 

 

 

 

 

Page

EXHIBITS

 

 

 

 

 

EXHIBIT A

Centralized Services

 

EXHIBIT B

EBITDA Projections; Calculation of Incentive Fee

 

EXHIBIT C

Insurance Requirements

 

EXHIBIT D

Competitive Set

 

EXHIBIT E

Certain Definitions

 

 

v

 










 

HOTEL MANAGEMENT AGREEMENT HOTEL NAME

 

THIS HOTEL MANAGEMENT AGREEMENT (this "Agreement"), made effective as of [DATE],
2020 (the "Commencement Date"), is entered into between LF3  TRS, LLC, a
Delaware limited liability company ("Owner"), and SPRINGWOOD HOSPITALITY, LLC, a
[STATE NAME] limited liability company ("Operator").

 

RECITALS

 

A.Owner owns the hotel known as the [NICK NAME OF HOTEL] located at [LOCATION]
(the "Hotel"); and

 

B.[Owner has entered into a Franchise Agreement (the "Franchise Agreement"),
dated as of [FA DATE], with [NAME OF FRANCHISOR] ("Franchisor") under which
Owner is licensed to operate the Hotel as a [BRAND NAME], or similarly situated
brand (the "Brand");] and

 

C.Owner desires to engage Operator to manage and operate the Hotel, and Operator
has agreed to manage and operate the Hotel, in accordance with the terms and
conditions of this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and valuable consideration, Owner and Operator agree
as follows:

 

ARTICLE I

 

THE HOTEL

 

1.1Hotel Description

 

Owner and Operator acknowledge that the Hotel consists of and contains:

 

A.That certain real property (the "Land") located at the address shown in
Recital A

above, and improvements thereon with [] guest rooms and other facilities

 

together with any outdoor parking areas, retail spaces and other facilities
located

on the Land (the "Building") or otherwise used by the Hotel;

 

B.Mechanical systems and built-in installations (the "Installations") of the
Building including, but not limited to, heating, ventilation, air conditioning,
electrical and plumbing systems, elevators, and built-in laundry, refrigeration
and kitchen equipment;

 

C.Furniture, furnishings, wall coverings, floor coverings, window treatments,
fixtures and hotel equipment and vehicles (the "FF&E");

 

D.Chinaware, glassware, silverware, linens, and other items of a similar nature
(the "Operating Equipment"); and

 

1

 










 

E.Stock and inventories of paper supplies, cleaning materials and similar
consumable items and food and beverage (the "Operating Supplies").

 

ARTICLE II

 

TERM

 

2.1Initial and Renewal Terms

 

This Agreement shall have a term commencing on the Commencement Date and
expiring on the date (as the same may be extended in accordance with the
provisions of this Agreement, the "Expiration Date") which is the fifth (5th)
anniversary of the later of (a) the Commencement Date, or (b) the date the Hotel
opens for business to the public, unless sooner terminated in accordance with
the provisions of this Agreement or unless extended by the written agreement of
Owner and Operator (the "Initial Term"). Subject to the earlier termination of
this Agreement pursuant to the terms of this Agreement, this Agreement shall,
upon mutual consent of Operator and Owner, be extended for up to two (2)
additional consecutive five (5) year renewal terms (each a "Renewal Term", and
together with the Initial Term and all prior Renewal Terms, the "Term") (each
such Renewal Term to commence on the day immediately following the last day of
the then expiring term) unless Owner or Operator provides a written notice of
non-renewal to the other party ("Non- Renewal Notice") at least sixty (60) days
prior to the last day of the then-expiring Term.

ARTICLE III

 

GENERAL SERVICES BY OPERATOR

 

3.1Scope of Services

 

During the Term, Operator, for the account of Owner, shall in accordance with
the applicable provisions of this Agreement, and only to the extent Owner has
provided sufficient funds therefor, either through Hotel operations or directly
from Owner:

 

A.Recruit, train, direct, supervise, employ and dismiss on-site staff (the
"Hotel Employees") necessary for the operation of the Hotel;

 

B.Establish all prices, rates and charges for guest rooms, meeting rooms,
commercial space (including stores, office space and lobby space), food,
beverage, and other salable or rentable items comprising the Hotel and its
business;

 

C.Implement advertising, marketing, promotion, publicity and other similar
programs for the Hotel;

 

D.(i) Negotiate and enter into leases, licenses and concession agreements
(collectively, the "Leases") for stores, office space and lobby space at the
Hotel, collect the rent under the Leases and otherwise administer the Leases;
provided, however, that all Leases require Owner’s prior written approval which
may be withheld and (ii) negotiate and enter into contracts for the provision of
goods and services required in the ordinary course of business in operating the
Hotel;

 










 

provided, however, without Owner's prior written approval, which shall not be
unreasonably withheld, conditioned or delayed, Operator shall not enter into any
contract for the provision of goods and services to the Hotel unless the same is
(1) terminable upon not more than thirty (30) days' notice without penalty, or
(2) is provided for in the applicable Budget, or (3) requires an annual
(calculated in the aggregate) payment of less than $6000;

 

E.Apply for, process and take all necessary steps, as determined by Operator, to
procure and keep in effect in Owner's name (or, if required by the licensing
authority, in Operator's name, or a third party tenant's name, or any or all of
the foregoing) all licenses and permits required for the operation of the Hotel;

 

F.Purchase all FF&E, Operating Equipment and Operating Supplies reasonably
necessary for the operation of the Hotel,; provided, however, that any such
single purchases exceeding $2,500 require Owner’s prior written approval, which
shall not be unreasonably withheld, conditioned or delayed; Establish and
revise, as necessary, administrative policies and procedures including, without
limitation, policies and procedures for the control of revenue and expenditures,
for the purchase of Operating Equipment, Operating Supplies and services, for
the control of credit, and for the scheduling of maintenance.

 

G.Provide routine accounting services in accordance with the "Uniform System of
Accounts" (Eleventh Revised Edition 2014, as further revised from time to time),
as adopted by the American Hotel and Motel Association of the United States and
Canada (the "Uniform System") and purchasing services as required in the
ordinary course of business;

 

H.Comply with all applicable laws, ordinances, regulations, rulings and orders
of governmental authorities affecting or issued in connection with the Hotel, as
well as with orders and requirements of any board of fire underwriters or any
other body which may exercise similar functions, so long as Owner promptly
delivers to Operator any notice of violation thereof received by Owner;

 

I.Cause all ordinary repairs and maintenance to the Hotel, of which Operator is
aware, to be made and conducted; provided, however, that any repairs that are
structural in nature, or cost more than $6,000 require Owner’s prior written
approval, which shall not be unreasonably withheld, conditioned or delayed;

 

J.Provide project management services on Owner's behalf in connection with
capital improvements to the Hotel, or the renovation and refurbishment of the
Hotel, provided that all such capital improvements shall be funded from the FF&E
Reserve Account (as hereinafter defined) or by Owner in accordance with the
applicable approved Budgets;

 

K.Subject to Section 3.3 below, operate the Hotel in accordance with the
Franchise Agreement, as it may be amended or replaced at any time during the
Term, and any mortgage or deed of trust encumbering the Land (the "Mortgage"),
and any

 










 

covenants, conditions and restrictions encumbering the Land as of the date of
this Agreement (the "Encumbrances") (collectively, the Franchise Agreement, the
Mortgage and the Encumbrances, the "Major Agreements");

 

L.Prepare and deliver to Owner any Budgets and such other information as
required by this Agreement;

 

M.Procure and maintain insurance in accordance with ARTICLE XII;

 

N.Open and maintain the Operating Account and the FF&E Reserve Account as
required by this Agreement;

 

O.Retain legal counsel and such other professionals, consultants, and
specialists (collectively the “Counsel”) as Operator deems necessary in
connection with the management of the Hotel, the cost of which shall be an
Operating Expense; provided, however, (i) Operator shall not expend more than
$1,500 per occurrence with respect to such fees and expenses without the prior
written consent of Owner,

(ii) Owner receives written notice explaining the circumstances for the
retention of the Counsel, and (iii) Owner provides written approval of the
retention such counsel, whereby consent may unreasonably withheld, so long Owner
provides adequate Counsel to the expectation explained in Manager’s notice;

 

P.Provide such other services as are required under the terms of this Agreement.

 

3.2Reimbursements of Transition Expenses

 

Owner and Operator shall both utilize the M3 hospitality accounting and
analytics software. Operator shall be reimbursed by Owner for any out-of-pocket
expenses and disbursements incurred by Operator during or in connection with any
switch to a software system other than M3 or material changes in reports or
chart of accounts within the M3 system. Operator shall maintain and provide to
Owner invoices or other evidence supporting such charges.

 

3.3Major Agreements

 

Operator covenants it will comply with the material terms of all Major
Agreement, so long as complete and accurate copies of the Major Agreements, have
been delivered to Operator sufficiently in advance of the Commencement Date to
allow Operator to review the terms of such Major Agreements.

 

3.4Independent Contractor Status

 

In the performance of its duties in the administration, management and operation
of the Hotel, Operator shall act solely as an independent contractor. Nothing
herein shall constitute or be construed to be or create a partnership or joint
venture between Owner and Operator, or be construed to appoint or constitute
Operator as an agent of Owner for any purpose, or be construed to create a lease
by Operator of the Hotel or its facilities. Except as otherwise provided in this
Agreement, including without limitation the provisions of Article XX hereof, (a)
unless Operator exceeds its authority or acts not in accordance with the
approved Budgets, all debts and liabilities

 










 

to third persons incurred by Operator in the course of its operation and
management of the Hotel in accordance with the provisions of this Agreement
shall be the debts and liabilities of Owner only, and (b) unless Operator acts
grossly negligent, with reckless disregard, fraudulently or in bad faith or
commits intentional misrepresentations or acts not in accordance with the
approved Budgets, Operator shall not be liable for any such obligations by
reason of its management supervision, direction and operation of the Hotel for
Owner. Operator may so inform third parties with whom it deals on behalf of
Owner and may take any other reasonable steps to carry out the intent of this
paragraph. It is expressly covenanted that this Agreement is no more than an
agreement for the rendering of services by Operator on behalf of Owner in the
operation and management of the Hotel only. To the extent that any fiduciary or
other duties may be implied as a result of the relationship of the parties under
this Agreement, the parties disclaim any such implied duties and agree that: (a)
Operator shall have no duties that are inconsistent with, or would have the
effect of expanding, modifying, limiting or restricting any of the express terms
of this Agreement, (b) the express terms of this Agreement shall control the
duties of Operator hereunder,

(c) this Agreement shall be interpreted in accordance with general principles of
contract interpretation without regard to the common law principles of agency,
and (d) any liability of the parties shall be based solely on principles of
contract law and the express terms of this Agreement. The parties further
acknowledge and agree that for the purposes of determining the nature and scope
of any fiduciary duties of Operator under this Agreement, the terms of this
Agreement, and the duties and obligations set forth herein, are intended to
satisfy all such fiduciary duties that may exist as a result of the relationship
between the parties, including all duties of loyalty, good faith, fair dealing
and full disclosure, and any other duty deemed to exist under the common law
principles of agency or otherwise (other than the duty of good faith and fair
dealing implied under general contract principles, independent of the common law
principles of agency). Accordingly, notwithstanding anything to the contrary in
this Agreement, to the fullest extent permitted under applicable law, the
parties hereby unconditionally and irrevocably waive and disclaim any power or
right such party may have to claim any punitive, exemplary, treble, incidental
or consequential damages for any breach of fiduciary duties.

 

3.5Standard of Care and Disclaimer of Fiduciary Duty

 

Operator shall operate the Hotel in a reasonably prudent and efficient manner as
is common among operators managing similar properties in the same geographic
area that the Hotel is in, in the same industry. Both Owner and Operator agree
that, to the extent allowable under applicable law, neither Operator, nor any of
its Affiliates or any of their respective directors, officers, employees,
consultants, agents or representatives, shall owe any fiduciary duty to Owner in
the operation of the Hotel. Operator shall not, in the performance of its
obligations under this Agreement, be liable to Owner or to any other Person for
any act or omission (whether negligent, tortious or otherwise) of Operator or
any of its Affiliates or any of their respective directors, officers, employees,
consultants, agents or representatives, except only to the extent such
liabilities, obligations, claims, costs and expenses arise out of or are caused
by the willful misconduct (including fraud or the willful breach of this
Agreement), gross negligence or bad faith of Operator or any of its Affiliates
or any of their respective directors, officers, employees, consultants, agents
or representatives.

 










 

3.6Third Party Undertaking Management Functions

 

Operator may, upon consulting Owner, delegate to third parties certain
management functions. All such delegation shall require Owner's approval.

 

ARTICLE IV

 

GENERAL OPERATION OF THE HOTEL

 

4.1Exclusive Operator of Hotel

 

Owner hereby engages Operator as the exclusive operator of the Hotel during the
Term, and Operator hereby accepts such engagement. Subject to the terms of this
Agreement and the Owner’s approval of the applicable Budget, Operator shall have
control and discretion in the operation, direction, management and supervision
of the Hotel. Such control and discretion of Operator shall include, without
limitation, the determination of credit policies (including entering into
agreements with credit card organizations), terms of admittance, charges for
rooms, food and beverage policies, employee wages, benefits and severance
policies, entertainment policies, leasing, licensing and granting of concessions
for commercial space at the Hotel (subject to Section 3.1C above), and all
phases of advertising, promotion and publicity relating to the Hotel.

 

4.2Manner of Operations

 

Operator shall operate the Hotel and all of its facilities and activities in the
same manner as is customary and usual in the operation of other hotels operated
by Operator under the Brand in markets similar to the Hotel, to the extent
consistent with the Budget and the Hotel's facilities, for so long as the Hotel
remains under the Brand. If the Hotel is not operated under the Brand, then
Operator shall operate the Hotel and all of its facilities and activities in the
same manner as is customary and usual in the operation of similar hotels by
Operator in the geographic area of the Hotel to the extent consistent with the
Budget and the Hotel's facilities.

 

4.3Consultation with Owner

 

Operator will be available to consult with and advise Owner, at Owner's
reasonable request, concerning all policies and procedures affecting all phases
of the conduct of business at the Hotels. Operator, including any Hotel
Employee, will participate in conferences with Owner at any reasonable frequency
and duration as Owner requires.

 

4.4Hiring of General Manager

 

Prior to hiring any general manager for the Hotel ("General Manager"), Operator
will deliver the résumé of such proposed General Manager to Owner, and Owner
shall have a period not to exceed seven (7) business days from and after
delivery of such résumé to Owner to interview such General Manager, and consent
to proposed General Manager’s hiring; if Owner does not object to the General
Manager’s résumé within seven (7) business days after delivery, then Owner’s
consent is deemed granted.

 

ARTICLE V

 










 

HOTEL EMPLOYEES

 

5.1Hotel Employees and Contractors

 

All Hotel Employees shall be employees of Operator, an Affiliate of Operator, or
a professional employer organization ("PEO") engaged by Operator. Subjet to the
approved Budget, and any limitations of a Major Agreement, Operator may, as
deemed reasonably necessary by Operator, utilize shared employees and shared
positions across multiple hotels owned by the same or different owners, or may
assign employees of Operator, an Affiliate of Operator or PEO temporarily,
part-time or on a shared basis to perform services at the Hotel or from a remote
location, including Operator's home office; and the allocable portion of such
temporary, part-time shared employee's salary (including employee benefits and
all applicable employer taxes as well as any federal, state or local taxes
imposed upon Operator for such reimbursement) while performing services for the
Hotel, then actual expenses incurred by such employee in traveling to and from
the Hotel (limited to $600 for reasonable travel expenses), will be reimbursed
to Operator by Owner, or to the owner of the hotel from which the employee is
being shared, including any federal, state or local taxes imposed upon Operator
for such reimbursement, as an Operating Expense, and such employee will be
entitled to complimentary lodging, food and beverages, and parking and other
amenities, and use of Hotel facilities while performing such services away from
the employee's home hotel. Subject to the Budgets, Operator shall have absolute
discretion to hire, fire, promote, supervise, direct and train all employees at
the Hotel, to reasonably fix their compensation and benefits, subject to market
rates in similar geographic areas and job descriptions, and generally to
establish and maintain all policies relating to employment and employment
benefits. All costs of every kind and nature pertaining to all employees at the
Hotel arising out of the employer-employee relationship, including, without
limitation, salaries, benefits (including vacation, sick and personal days and
accruals at the accrual rate established by Operator), bonuses, relocation cost
for Director of Sales and the General Manager, reasonable employment-related
legal costs, employee taxes, costs incurred in connection with governmental laws
and regulations and insurance rules, and such other expenses as Operator, in its
reasonable discretion, may deem appropriate (e.g., costs of defense of employees
charged with a crime in connection with the performance of their duties at the
Hotel and costs of defending claims brought by Hotel employees against Owner,
Operator or the Hotel) shall be an Operating Expense, and, absent a legal
determination that the Operator acted with willful misconduct or grossly
negligent, Owner shall reimburse, indemnify, defend, and hold harmless Operator
from all costs, expenses, fees (including, without limitation, attorney's fees),
costs, liabilities and claims incurred in connection therewith.

 

5.2Benefit Plan

 

Operator may, to the extent consistent with the Budget, enroll the Hotel
Employees in retirement, health and welfare employees benefit plans
substantially similar to corresponding plans implemented in other hotels with
similar service levels managed by Operator. Such plans may be joint plans for
the benefit of employees at more than one hospitality property owned, leased or
managed by Operator or its affiliates. Subject (except as set forth below) to
the Budgets, employer contributions to such plans (including without limitation,
but not subject to the Budgets, any withdraw liability incurred upon termination
of this Agreement) and reasonable administrative

 










 

fees which Operator may expend in connection therewith, shall be responsibility
of Owner and shall be an Operating Expense. The administrative expenses of any
joint plans will be equitably apportioned by Operator among properties covered
by such plan. Owner hereby acknowledges and agrees that compliance with the
provisions of Worker Adjustment and Retraining Notification. Act and/or similar
state or local laws (together with all rules and regulations promulgated
thereunder and including, without limitation, any such state or local laws, the
"WARN Act") upon any disposition of the Hotel, upon any termination of this
Agreement or upon the occurrence of any other event outside the normal course of
operation giving rise to the application of the WARN Act, is the responsibility
and obligation of Owner, and Owner hereby agrees to reimburse, indemnify,
defend, and hold harmless Operator from all costs, expenses, fees (including,
without limitation, reasonable attorney's fees), costs, liabilities and claims
incurred in connection therewith which Operator may incur arising out of or in
connection with any breach or claimed breach of the WARN Act in connection with
any such disposition, termination or other occurrence. For the avoidance of
doubt, if Operator identifies a violation, or a violation that is imminent of
the WARN Act, Operator will immediately provide written notice to Owner prior to
incurring any costs as described herein.

 

5.3Lodging for Operator’s Employees

 

Operator, in its discretion, may (i) on an as-available basis provide lodging
for Operator's key employees visiting the Hotel in connection with the
performance of Operator's services and allow them the use Hotel facilities and
(ii) subject to the Budget, provide such General Manager of the Hotel temporary
living quarters within the Hotel, and the use of all Hotel facilities, in either
case at a discounted price or without charge and not to exceed thirty (30) days.

 

5.4Employment Laws

 

Operator shall not be liable for any failure of the Hotel to comply prior to the
Commencement Date with any federal, state, local and foreign statutes, laws,
ordinances, regulations, rules, permits, judgments, orders and decrees affecting
labor union activities, civil rights or employment in the United States,
including, without limitation, the Civil Rights Act of 1870, 42 U.S.C. §1981,
the Civil Rights Acts of 1871, 42 U.S.C. §1983 the Fair Labor Standards Act, 29
U.S.C. §201, et seq., the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.,
as amended, the Age Discrimination in Employment Act of 1967, 29 U.S.C. §621 et
seq., the Rehabilitation Act, 29 U.S.C. §701, et seq., the Americans With
Disability Act, of 1990, 29 U.S.C. §706, 42

U.S.C. §12101 et seq., the Employee Retirement Income Security of 1974, 29
U.S.C. §301, et seq., the Equal Pay Act, 29 U.S.C. §201 et seq., the National
Labor Relations Act, 29 U.S.C. §151, et seq., and any regulations promulgated
pursuant to such statutes (collectively, as amended from time to time, and
together with any similar laws now or hereafter enacted, the "Employment Laws").

 

5.5Employment Policy

 

Operator shall from time to time develop and implement policies, procedures and
programs for the Hotel (collectively, the "Employment Policies") reasonably
designed to affect compliance with the Employment Laws. The Employment Policies
shall be consistent with industry standards from time to time for reputable
hotel management companies. Owner acknowledges and agrees

 










 

that Operator shall have the right to institute severance payment policies for
the Hotel Employees so long as such policies are reasonable and customary in the
industry; notwithstanding the foregoing, any Employment Policy desired by
Operator that materially increases costs associated with the approved Budget
must then be approved by Owner.

 

5.6Collective Bargaining Agreements

 

Each party represents, at the time of entering into this Agreement, that neither
such party nor any of its affiliates or related entities has entered into any
agreement with a labor organization that has the purpose or effect of requiring
Operator to waive any rights under the National Labor Relations Act with respect
to the employees at the Hotel, including but not limited to, any neutrality
and/or card check recognition agreement. Neither party shall execute any
agreement with a labor organization or agree to any labor contract provision
that would impact the other party, including any type of card-check neutrality,
without the express prior written consent of the other party. If either party is
notified of collective bargaining or labor union activity which may affect the
Hotel, such party will notify the other party within three (3) business days of
receipt thereof. Operator shall negotiate with any labor unions representing any
employees at the Hotel or otherwise affecting the Hotel and any collective
bargaining agreement or labor contract will be executed by Operator, or an
affiliate of Operator, as the employer. Owner agrees to comply with all
applicable obligations under any such Operator-approved collective bargaining
agreement, the cost of which shall be an Operating Expense. Operator shall not
have any obligations or liabilities under any collective bargaining agreement as
a result of the termination of this Agreement including, without limitation, any
obligation to fund any portion of an unfunded pension liability. All such
liabilities and obligations shall be the liabilities and obligation of the Owner
or replacement manager.

 

ARTICLE VI PROVISION OF FUNDS

6.1Available Funds for Operations

 

In performing its services under this Agreement, Operator shall act solely for
the account of Owner. Operator shall not be deemed to be in default of its
obligations under this Agreement to the extent it is unable to perform any
obligation due to a lack of available funds from the operation of this Hotel or
as otherwise provided by Owner.

 

6.2No Advance of Funds

 

Operator shall in no event be required (i) to advance any of its funds (whether
by waiver or deferral of its management fees or otherwise) for the operation of
the Hotel or (ii) to incur any liability unless Owner shall have furnished
Operator with funds necessary for the discharge thereof prior to incurring such
liability.

 










 

ARTICLE VII

 

CENTRALIZED SERVICES; MULTI-PROPERTY PROGRAMS; NETWORKING SERVICES

 

7.1Centralized Services

 

Operator shall provide or cause its affiliated companies to provide for the
Hotel and its guests the full benefit of any reservations system hereafter
established by Operator or its affiliates (if such reservations systems do not
violate the provisions of the Franchise Agreement) and provide, or cause its
affiliated companies to provide, centralized accounting services, IT services,
purchasing services, revenue management services, sale and marketing services,
training, satisfaction surveys, and/or other centralized services as may be made
available generally to similar properties managed by Operator from time to time
(individually and collectively, "Centralized Services"). The Centralized
Services currently provided by Operator are described in Exhibit A attached
hereto. The cost of Centralized Services shall be (i) provided and invoiced in
amounts according to the approved Budgets, (ii) reasonably allocated to the
Hotel on an equitable basis with all other hotels utilizing the Centralized
Services of Operator or its affiliates in a manner that does not unreasonably
favor other hotels managed by Operator over the Hotel, and (iii) reimbursed to
Operator on a cost reimbursement basis, which costs may include, without
limitation, salaries (including payroll taxes and employee benefits) of
employees and officers of Operator and its affiliates, costs of all equipment
employed in the provision of such services, and a reasonable charge for
additional overhead of Operator or its affiliates. Operator agrees that, with
respect to any new Centralized Services offered by Operator in the future, the
cost of such services shall be established on an equitable basis among all
hotels utilizing the Centralized Services.

 

7.2Multi-property Programs

 

Owner acknowledges and agrees that Operator may in Operator's discretion enter
into certain purchasing, maintenance, service or other contracts with respect to
the operation of the Hotel and other hotels operated by Operator (collectively,
"Multi-Property Programs" pursuant to which Operator or affiliates of Operator
may receive rebates, discounts, cash or other incentives, administration fees,
concessions, profit participations, stock or stock options, investment rights or
similar payments or economic considerations (collectively, "Operator Rebates")
from the vendors or suppliers of goods or services provided under such
Multi-Property Programs. Owner acknowledges and agrees that (i) Operator has
disclosed to Owner the types of Multi-Property Programs Operator currently makes
available to properties which it operates and (ii) (a) the Hotel is likely to
receive substantial benefit from its participation in such Multi-Property
Programs which the Hotel could not obtain on its own and for which Operator is
not adequately compensated by its Base Fee and Incentive Fee, (b) any and all
Operator Rebates are the sole property of Operator and not Owner, and (c) the
receipt by Operator of any Operator Rebates does not breach any fiduciary or
other duty which Operator may have to Owner. Notwithstanding the foregoing,
Operator hereby covenants to Owner that the terms of any Multi-Property Programs
in which the Hotel participates, when taken as a whole, shall not be materially
less favorable to the Hotel than the prevailing terms of contracts to provide
similar goods or services on a single-property basis obtainable on a
commercially reasonable basis from unrelated parties in the area of the Hotel,
and Owner may elect to require use of its own or an affiliate’s Multi-Property
Programs.

 










 

7.3Networking Services

 

Operator shall have the right to install and use Operator's networking services
(the "Network") and associated software at the Hotel throughout the Term which
will be compatible with Owner’s current software and/or information will be
delivered to Owner in a format compatible with its current software. The Network
installation and connectivity charges and associated software license fees shall
be determined in an equitable manner by Operator, shall be subject to the
reasonable approval of Owner, shall be an Operating Expense, and shall be paid
or reimbursed to Operator out of the Operating Account, or if the funds therein
are insufficient, by Owner. Owner acknowledges that, as of the date hereof, such
charges and fees are approximately

$15 per user per month and agrees that such charge is reasonable and approved.

 

ARTICLE VIII

 

WORKING CAPITAL AND BANK ACCOUNTS

 

8.1Working Capital

 

Prior to the Commencement Date, Owner will fund the Operating Account with a
commercially reasonable amount of initial working capital for the Hotel, for use
during the transition of management to Operator's management of the Hotel.
Thereafter, Owner shall at all times provide, either from Total Revenues or from
other funds of Owner, funds sufficient in amount, in the good faith business
judgment of Operator (as identified in an applicable cash flow forecast pursuant
to Section 9.2 below or in a supplement to such cash flow forecast), to
constitute normal working capital for the uninterrupted and efficient operation
of the Hotel, including without limitation funds sufficient to pay all Operating
Expenses as and when due and operate, maintain and equip the Hotel for a period
of two (2) months in accordance with all Major Agreements and to maintain the
Hotel in a first-class physical condition ("Working Capital"). Working Capital
for the first two (2) months of operation of the Hotel has been estimated at
$100,000. Operator may adjust the total required Working Capital from time to
time as required based upon changes in the Budgets. If at any time the funds in
the Operating Account are less than the required Working Capital, Operator shall
deliver written notice to Owner of the amount required to be deposited into the
Operating Account, and Owner shall deposit such sum into the Operating Account
within five (5) days of such written notice; provided that, Operator shall not
to exceed three (3) requests per fiscal year.

 

8.2Operating and FF&E Account

 

All funds received by Operator in the operation of the Hotel, including Working
Capital and other funds furnished by Owner from time to time as required under
this Agreement, shall be deposited in an operating account held by Operator (the
"Operating Account") in such federally insured bank, savings and loan or trust
company as may be selected by Operator and reasonably approved by Owner. Any
successor or substitute bank, savings and loan or trust company shall be
selected in the same manner. From the Operating Account, but only to the extent
of funds in the Operating Account, Operator shall pay Operating Expenses, Fixed
Charges, debt service, capital costs and other amounts, if and to the extent the
same are required to be paid by Operator on Owner's behalf under this Agreement.
In addition to the Operating Account, an account shall be

 










 

established by Operator at the same institution or another institution selected
by Operator and reasonably approved by Owner for a reserve for replacements,
substitutions, and additions to the FF&E or other capital improvements (the
"FF&E Reserve Account").

 

8.3Internal Controls for Accounts

 

The Operating Account and (unless otherwise required by any Mortgage encumbering
the Hotel) the FF&E Reserve Account shall be in the name of Operator for the
account of Owner (and held in the EIN of Owner for IRS reporting purposes) and
shall be under the control of Operator. Checks or other documents of withdrawal
shall be signed only by representatives of Operator, provided that such
representatives shall be bonded or otherwise insured in a manner reasonably
satisfactory to Owner. The premiums for such bonding or other insurance shall be
an Operating Expense and paid from the Operating Account or by Owner to the
extent insufficient funds exist in the Operating Account for the payment of such
premiums. Upon the expiration or termination of this Agreement and once Operator
has been paid all funds due to Operator under this Agreement, all remaining
amounts in the Operating Account and the FF&E Reserve Account shall be
transferred to Owner.

 

ARTICLE IX

 

BOOKS, RECORDS AND STATEMENTS; BUDGETS

 

9.1Accounting Procedures

 

Operator shall keep full and accurate books of account and other records
reflecting the results of the operation of the Hotel on an accrual basis and in
accordance with the Uniform System with such exceptions as may be required by
the provisions of this Agreement; provided, however, that Operator may, with
prior notice to Owner, make such modifications to the methodology in the Uniform
System as are consistent with Operator's standard practice in accounting for its
operations under management contracts generally, so long as such modifications
do not affect the determination of Total Revenues, Operating Expenses or Fixed
Charges under Article XL. Except for the books and records which may be kept in
Operator's principal office or accounting office pursuant to the adoption of a
central billing system or other centralized service, the books of account and
all records relating to or reflecting the operation of the Hotel shall be kept
at the Hotel, and such books of accounts and other records shall be available to
Owner and its representatives at all reasonable times and upon reasonable prior
written notices for examination, audit, inspection and transcription. All of
such books and records including, without limitation, books of account, guest
record and front office records shall be property of Owner. Upon any termination
of this Agreement, all such books and records shall be turned over to Owner to
ensure the orderly continuation of the operation of the Hotel. All of such books
and records shall thereafter be available to Operator at all reasonable times
for inspection, audit, examination and transcription for a period of three (3)
years. In the event Owner elects to resume its own internal auditing of the
Hotel, Operator hereby agrees and acknowledges that it will provide Owner with
access to any and all system as may reasonably be required for Owner to
undertake such auditing, including but not limited to any accounting hardware or
software or any property-based management hardware or software. Owner may elect
to perform its own internal accounting with consent of Operator, which consent
shall not be unreasonably withheld and subject further to the Owner and Operator
agreeing

 










 

in good faith to an amendment to this Agreement to provide for data migration
and sharing of accounting information with Operator.

 

Operator is responsible, unless directed otherwise by Owner, to remit, pay and
ensure compliance with all sales and lodging tax in accordance with all
applicable local, county or state laws and regulations. All such taxes shall be
an Operating Expense.

 

9.2Monthly Reports

 

Operator shall deliver to Owner within fifteen (15) days after the end of each
month, the following items (collectively, the "Monthly Reports"):

 

A.A balance sheet prepared in accrual basis with all period-end balances
reconciled as of the last day of such month;

 

B.A source and use of funds statement for such month;

 

C.A consolidated income and expense statement by department for such month;

 

D.Detailed departmental income and expense statements for such month;

 

E.Operator must comply with all financial statement audit requests of Owner
within ten (10) business days of the request, including providing such items
such as cash reconciliations, hotel ledger reports, payroll reports, prepaid
schedules, inventory details, and other such items that support the income
statement and balance sheet of the financial statements;

 

F.Such other monthly reports as Owner may reasonably request.

 

The Monthly Reports shall be prepared in accordance with GAAP using the Uniform
System to the extent applicable and shall otherwise be prepared in accordance
with Operator's standard financial reporting and budgeting practices, and to the
extent the Operator is unable to provide information to the Owner, the Owner
shall charge the Operator for the time and effort the Owner must expel to ensure
its annual financial statement audit is completed by the required deadline.
Operator shall use systems and reports that function with Owner’s existing
systems, including the delivery of all information, including Monthly Reports,
in a format acceptable to Owner.

 

9.3Audited Financials

 

If desired by Owner or required by Owner's Mortgage lender, year-end financial
statements for the Hotel (including a balance sheet, income statement and
statement of sources and uses of funds) shall be audited by an independent
certified public accountant selected by Owner subject to Operator's reasonable
approval, the cost of which shall be an Owner expense and not an Operating
Expense. Such accountant shall address any findings, reports or opinions that
concern Operator's work under this Agreement to both Operator and Owner.
Operator shall provide reasonable assistance with such accountant in the
preparation of such statements. Year-end final financial statement will be
delivered within twenty-one (21) days of the last day of Owner’s Fiscal Year.

 










 

9.4Annual Budgets

 

On or before November 1st of each Fiscal Year (or partial Fiscal Year) during
the Term, Operator shall submit to Owner for the next Fiscal Year the following
items (collectively, the "Budgets"):

 

A.An operating budget (the "Operating Budget") setting forth in reasonable line-
item detail the projected income from and expenses of all aspects of the
operations, direction, management, and supervision of the Hotel. The Owner shall
have the right to approve the rates or anticipated occupancy. Any Operator
proposed exceedances of the standards required by the Franchise Agreement that
will materially increase the Operating Budget expenses shall require the consent
of Owner;

 

B.A capital budget (the "Capital Budget") setting forth in reasonable line-item
detail proposed capital projects and expenditures for the Hotel including but
not limited to FF&E expenditures. Any Operator proposed exceedances of the
standards required by the Franchise Agreement that will materially increase the
Capital Budget expenses shall require the consent of Owner; and

 

C.Such other reports or projections or meetings as Owner may reasonably request
and to which Operator agrees.

 

The Budgets shall be prepared in accordance with GAAP using the Uniform System
to the extent applicable and shall otherwise be prepared in accordance with
Operator's standard financial reporting and budgeting practices. Owner shall
notify Operator in writing of its approval or disapproval of the Budgets not
later than thirty (30) days after the delivery of the Budgets to Owner and, if
Owner disapproves any such Budgets, Owner shall state in such notice the reasons
therefor with reasonable specificity. Owner shall not disapprove any item in the
Budgets that is reasonably necessary for the continued operation of the Hotel in
accordance with the requirements of any of the Major Agreements and the
operational standards set forth in this Agreement. In the event Owner fails to
notify Operator in writing of its approval or disapproval of any Budgets on or
before the expiration of such thirty (30) day approval period, then such Budgets
shall be deemed approved by Owner.

 

9.5Resolution of Disputes over Budgets

 

If the Budgets (or any component of the Budgets) with respect to any Fiscal Year
are disapproved by Owner in accordance with the provisions of this Agreement,
then, until approval of the Budgets (or such components) by Owner, Operator,
until the resolution of such dispute, shall cause the Hotel to be operated
substantially in accordance with most recent approved Budgets, except for, or as
modified by (a) those components of such Budgets for the applicable Fiscal Year
approved by Owner; (b) expenses that are variable based on the utilization of
the Hotel, to the extent required based upon the occupancy of the Hotel which
shall be paid as required; and

(c) necessary expenses for the continued operation of the hotel in accordance
with the Major Agreements, operational standards set forth in this Agreement, or
in Operator's good faith judgment are necessary to protect the physical
integrity or lawful operation of Hotel or the health

 










 

or safety of its occupants; provided, however, that Operator shall promptly
notify Owner of expenditures for such expenses.

 

9.6Deviations from the Budgets

 

Upon approval by Owner of a Budget, Operator shall use its good faith efforts to
manage, operate and maintain the Hotel for the subsequent Fiscal Year in
accordance with the Budget and attempt to adhere thereto, as nearly as
practicable, on the condition that if Operator shall be unable, with the
exercise of due diligence, and all commercially reasonable efforts to comply
with the approved Budget, such inability shall not by itself constitute a
default under this Agreement.

 

Operator shall be authorized to take appropriate remedial action without
receiving Owner's prior consent (i) in an emergency threatening the Hotel, its
guests, invitees or employees; or (ii) if the continuation of the given
condition will subject Operator and/or Owner to civil or criminal liability, and
Owner has either failed to remedy the situation or has failed to take
appropriate legal action to stay the effectiveness of any Laws. In such an
event, Operator shall cooperate with Owner in the pursuit of any such action and
shall have the right to participate therein.

 

9.7Approval for Capital Expenditures

 

Operator shall seek approval from Owner, which shall not be unreasonably
withheld, conditioned or delayed, for any capital expense that is over $5,000
individually, or $20,000 in the aggregate in the Fiscal Year, unless such
expense(s) are provided for in the applicable Operating Budget or Capital
Budget.

 

ARTICLE X

 

MANAGEMENT FEES

AND PAYMENTS TO OPERATOR AND OWNER

 

10.1Base Fee

 

Operator shall be entitled to receive, on or before the 5th day of each month,
commencing upon the Commencement Date and thereafter throughout the Term, for
services rendered under this Agreement, a base management fee (the "Base Fee")
equal to 3.0% of Total Revenues.

 

10.2Incentive Fee

 

In addition to the Base Fee and any other amounts due to Operator or its
affiliates in accordance with this Agreement, Operator shall be entitled to
receive an incentive management fee (the "Incentive Fee") in an amount equal to
ten percent (10%) of the excess of Gross Operating Profit over the projected
Gross Operating Profit as set forth in Exhibit B to this Agreement. "Gross
Operating Profit" shall be as defined in the Uniform System. The Incentive Fee
shall be paid quarterly on or before the 5th day of end of the calendar quarter
based on the actual Gross Operating Profit through the end of the immediately
preceding calendar quarter. Owner and Operator acknowledge and agree that the
Incentive Fee is calculated on a cumulative basis over the course of an entire
Fiscal Year, and that accordingly the total amount of the Incentive Fee payable
to Operator for a particular Fiscal Year (calculated on a cumulative
year-to-date basis) may vary

 










 

upwards or downwards from quarter to quarter and is subject to ongoing
reconciliations throughout each Fiscal Year. Any overpayment of Incentive Fees
from time to time will be charged against the amount of Base Fee due in the next
following month after the date of determination of the overpayment. In the event
this Agreement terminates on any date other than December 31st of any calendar
year, the Incentive Fee shall be prorated for the actual days which have expired
in the calendar year in which the termination occurred. An example of the
calculation of the Incentive Fee is set forth on Exhibit B attached hereto.

 

10.3Funds from Operating Account

 

On or before the twentieth (20th) day following the last day of each calendar
month (or such other fiscal period as Owner and Operator may agree upon) of each
Fiscal Year during the Term, after (a) payment of Operating Expenses (including,
without limitation, Base Fee, Incentive Fee, Fixed Charges, deposits to the FF&E
Reserve Account in accordance with Section 11.1) and, to the extent the same are
to be paid by Operator under this Agreement, debt service, (b) any required
payment to Operator pursuant to Section 10.7 below, and (c) retention of Working
Capital sufficient in the reasonable opinion of Operator to assure the
uninterrupted and efficient operation of the Hotel as required under Section 9.1
above and consistent with the cash flow forecast for the applicable period
provided to Owner pursuant to Section 9.2 above, all remaining funds in the
Operating Account shall be paid to Owner.

 

10.4Audit of Management Fees

 

At the end of each Fiscal Year and, if an audit is performed pursuant to Section
9.3 above, following receipt by Owner of such audit, an adjustment will be made,
if necessary, based on the audit so that Operator shall have received the
accurate Base Fee and Incentive Fee for such Fiscal Year. Within thirty (30)
days of receipt by Owner and Operator of such audit, Operator shall either

(a)place in the Operating Account or remit to Owner, as appropriate, any excess
amounts Operator may have received for such fees during such calendar year or
(b) be paid out of the Operating Account or by Owner, as appropriate, any
deficiency in the amounts due Operator for the Base Fee and the Incentive Fee.

 

10.5Renovation Services

 

From time to time, the Hotel may require renovation to upgrade its facilities to
remain competitive and for asset preservation. Subject to Owner's request and
prior approval, Operator shall provide project management services to include
setting a scope for design, materials and construction for such renovation,
requesting multiple bids and securing agreements with contractors, supervising
the work of contractors, and providing project accounting updates to Owner on a
regular basis. Operator shall provide these services for a fee equal to 4.0% of
the total cost of such renovations (the "Project Management Fee"), as and when
such costs are incurred. If Owner elects to use an affiliate construction
company, Operator will take all steps necessary and helpful to facilitate such
renovations.

 

10.6Reimbursable Expenses

 

To the extent consistent with any applicable approved Budget, Owner shall be
obligated to reimburse Operator for all travel lodging, meals, telephone,
telecopy, postage, standard overnight

 










 

courier charges, employee training and other expenses incurred by Operator which
are reasonable and directly related to its performance of services under this
Agreement ("Reimbursable Expenses").

 

ARTICLE XI FF&E RESERVE

11.1Establishing FF&E Reserve Account

 

During each Fiscal Year there shall be allocated and paid on a monthly basis to
the FF&E Reserve Account from Total Revenues or other funds provided by Owner an
amount in accordance with the terms and amounts of the Owner’s lender or
franchisor. The Owner may adjust the FF&E pursuant to requests of the Mortgage
lender or Franchisor.

 

11.2Use of Funds in FF&E Reserve Account

 

All funds in the FF&E Reserve Account, together with any interest earned thereon
and the proceeds of any sale of FF&E (which proceeds shall be deposited in the
FF&E Reserve Account) shall be used solely for purposes of replacing or
refurbishing the FF&E in accordance with the applicable Capital Budget or other
capital improvements as approved by Owner.

 

ARTICLE XII

 

INSURANCE

 

12.1Insurance Requirements

 

Operator shall obtain and maintain throughout the Term the insurance coverage
set forth in Exhibit C the cost of which shall be an Operating Expense. Operator
shall also obtain, keep in force, and maintain at all times minimum insurance
amounts that (a) is property damage coverage for the Hotel on an “open perils”
basis (including builder’s risk during any period or periods of time that
construction or remodeling is being performed), (b) includes, without
limitation, the perils of fire, vandalism, and malicious mischief, flood,
seepage and back-up of sewers and drains, sinkhole, loss or damage from
sprinklers and from leakage or explosion or cracking of boilers carrying steam,
water or gas, pressure vessels or similar apparatus, and (c) is in an amount
equal to 100% of the full replacement cost of all improvements to the Hotel, the
cost of which shall not be an Operating Expense.

 

12.2Named Insured Party

 

All insurance policies shall name Operator as the insured party and shall name
as additional insured's Owner and such other parties as may be required by the
terms of the Major Agreements as appropriate. Owner understands that coverage
afforded the Owner as an additional insured is solely for liability arising out
of Operator's activities performed by Owner by or on behalf of Operator and that
it may be necessary for Owner to purchase separate policies to cover Owner
activities not performed by or on behalf of Operator. In the event that Owner
shall obtain any such

 










 

insurance other than through the program established by Operator, such insurance
policy shall name Operator as an additional named insured party.

 

12.3Form of Insurance

 

All insurance policies shall be in such form and with such companies as shall be
reasonably satisfactory to Owner and provided Owner has given Operator detailed
written notice of such requirements, shall comply with the requirements of any
Major Agreement. Insurance may be provided under blanket or master policies
covering one or more other hotels operated by Operator or owned by Owner. The
portion of the premium for any blanket or master policies which is allocated to
the Hotel as an Operating Expense or Fixed Charge shall be determined in an
equitable manner by Operator and reasonably approved in advance by Owner and
paid out of the Operating Account, or if the funds therein are insufficient, by
Owner, upon demand therefore by Operator.

 

12.4Cancellation and Modification of Insurance

 

All insurance policies shall specify that they cannot be canceled or modified on
less than thirty (30) days prior written notice to both Owner and Operator and
any additional insureds (or such longer period as may be required under a Major
Agreement, provided that Operator has been advised in writing of such period).

 

12.5No Subrogation Rights

 

All insurance policies shall provide, to the extent customarily obtainable from
the insurance company providing such insurance, that the insurance company will
have no right of subrogation against Owner, Operator, any party to a Major
Agreement or any of their respective agents, employees, partners, members,
officers, directors or beneficial assigns. Owner and Operator hereby release one
another from any and all liability, to the extent of the waivers of subrogation
obtained under Section 12.5, associated with any damage, loss or liability with
respect to which property insurance coverage is provided pursuant to this
Article or otherwise.

 

12.6Insurance Proceeds

 

The proceeds of any insurance claim (other than proceeds payable to third
parties under the terms of the applicable policy) shall be paid into the
Operating Account to the extent of Owner's interest therein unless otherwise
required by the terms of a Major Agreement.

 

12.7Payment for Insurance

 

Operator shall have the right to pay for, or reimburse itself for, insurance
required under this Article XII out of the Operating Account. Notwithstanding
anything to the contrary set forth in this Agreement, Operator shall have no
obligation to obtain or maintain any insurance set forth in this Article if
funds from Total Revenues or funds otherwise provided by Owner are not made
available to Operator to purchase the same.

 










 

ARTICLE XIII

 

SPECIAL TERMINATION EVENTS

 

13.1Performance Test

 

If, in each of any two (2) consecutive complete Fiscal Years during the Term,
both of the following occurs: (a) the RevPAR index for each Fiscal Year (as
determined by data from STR for a competitive set of hotels mutually agreed upon
by Operator and Owner) shall be less than one hundred percent (100%) based upon
the trailing 12 months; and also (b) the Gross Operating Profit for each such
Fiscal Year as determined in accordance with the annual audit provided for in
Section

10.4 shall be less than Twenty (20%) of the amount in the approved Budgets for
each such Fiscal Years, then, upon payment in full of all amounts then due and
owing to Operator and the performance in full of all of Owner's obligations to
Operator and/or any affiliate of Operator, Owner may terminate this Agreement
upon ninety (90) days written notice given to Operator not more than sixty (60)
days after Owner's receipt of RevPAR index data and audit for the second
consecutive Fiscal Year. Notwithstanding the foregoing, the test under (a) of
the preceding sentence will not apply during any year that the Hotel undergoes
any material renovation and for twelve (12) months following the completion of
such renovation. If Owner elects to terminate this Agreement pursuant to this
Section 13.1, Operator may elect, by written notice given to Owner within thirty
(30) days after the giving of Owner's termination notice, to make an advance
(the "Cure Payment") to Owner in an amount equal to the amount by which Gross
Operating Profit for the second of the two Fiscal Year years in such two
consecutive Fiscal Year period is less than the approved Budget for such Fiscal
Year (the "Base Level"). If Operator makes the Cure Payment within thirty (30)
days after Operator receives the foregoing termination notice, then this
Agreement shall remain in full force and effect notwithstanding Owner's election
to terminate and, for the purpose of applying this Section 13.1 to future Fiscal
Years within the Term, Gross Operating Profit for the calendar year for which
Operator made a Cure Payment shall be deemed to be greater than One Hundred Ten
Percent (110%) of approved Budget for such Fiscal year.

 

ARTICLE XIV

 

DAMAGE OR DESTRUCTION; CONDEMNATION

 

14.1Fire or Casualty

 

If the Hotel is damaged by fire or other casualty, Operator shall promptly, but
in no event wait more than twenty-four (24) hours to, notify Owner. This
Agreement shall remain in full force and effect subsequent to such casualty
provided that either party may terminate this Agreement upon thirty (30) days
prior notice to the other party if (a) Owner shall elect to close the Hotel
permanently as a result of such casualty (except on a temporary basis for repair
or restoration) or

(b)Owner shall determine in good faith not to proceed with the restoration of
the Hotel and provided further that Operator may terminate this Agreement upon
sixty (60) days prior notice to Owner if twenty percent (20%) or more of the
rooms in the Hotel are unavailable for rental for a period of sixty (60) days or
longer as a result of such casualty.

 

14.2Condemnation

 










 

If all or any portion of the Hotel becomes the subject of a condemnation
proceeding or if Owner or Operator learns that any such proceeding may be
commenced, such party shall promptly, but in no event wait more than twenty-four
(24) hours to, notify the other party promptly upon receipt of written notice
thereof. Either party may terminate this Agreement on sixty (60) days' notice to
the other party if (1) all or substantially all of the Hotel is taken through
condemnation or (2) less than all or substantially all of the Hotel is taken,
but, in the reasonable judgment of the party giving the termination notice, the
Hotel cannot, after giving effect to any restoration as might be reasonably
accomplished through available funds from the condemnation award, be profitably
operated as a hotel consistent with the requirements of the hotel franchise
agreement then in effect with respect to the Hotel.

 

14.3Miscellaneous

 

Any condemnation award or similar compensation shall be the property of Owner,
provided that, subject to the provisions of any first mortgage or deed of trust
loan encumbering the Hotel, Operator shall have the right to bring a separate
proceeding against the condemning authority for any damages and expenses
specifically incurred by Operator as a result of such condemnation. Upon any
termination of the Agreement under this Article XV, Operator shall be entitled
to receive the Termination Fee provided in Article XVII.

 

ARTICLE XV

 

EVENTS OF DEFAULT

 

15.1Listing of Defaults

 

The following shall constitute an event of default under this Agreement:

 

A.If either party shall be in default in the payment of any amount required to
be paid under the terms of this Agreement, or Owner fails to fund the Operating
Account as required under this Agreement, and such default continues for a
period of ten

(10) days after written notice is delivered indicating that such payment was not
paid (or, with respect to a non-recurring payment under this Agreement (e.g.,
excluding payments of Base Fees, Incentive Fees and Centralized Services Fees),
such default continues for a period of ten (10) days after written notice is
delivered indicating that such payment was due and not paid);

 

B.If either party shall be in material default in the performance of its other
obligations under this Agreement, and such default continues for a period of
thirty (30) days after written notice from the other party, provided that if
such default cannot by its nature reasonably be cured within such thirty (30)
day period, an event of default shall not occur if and so long as the defaulting
party promptly commences and diligently pursues the curing of such default;
provided, however, in no event shall the cure period with respect to such
obligation exceed sixty (60) days;

 

C.If either party shall (i) make an assignment for the benefit of creditors,

(ii) institute any proceedings seeking relief under any federal or state
bankruptcy or insolvency laws, (iii) institute any proceeding seeking the
appointment of a

 










 

receiver, trustee, custodian or similar official for its business or assets, or
(iv) consent to the institution against it of any such proceeding by any other
person or entity (an "Involuntary Proceeding"); or

 

D.If an Involuntary Proceeding shall be commenced against the other party and
shall remain undismissed for a period of thirty (30) days.

 

E.If within thirty (30) days after receiving Operator's written request, Owner
fails to approve any changes, repairs, alterations, improvements, renewals or
replacements to the Hotel which Operator determines in its reasonable judgment
are necessary

(i)to protect the Hotel, Owner and/or Operator from innkeeper liability
exposure,

(ii)to ensure material compliance with any applicable code requirements
pertaining to life safety systems requirements, or (iii) to ensure material
compliance with any of the Major Agreements or any applicable state, local or
federal employment law, including without limitation the Americans with
Disabilities Act.

 

15.2Termination Rights

 

If any event of default shall occur and not be cured within the applicable cure
period set forth in this Agreement, the non-defaulting party may terminate this
Agreement immediately upon delivering written notice to the defaulting party (or
such longer period as is specified in the written termination notice delivered
by the non-defaulting party to the defaulting party).

 

15.3Non-Exclusive Remedy

 

The right of termination set forth in Section 15.2 shall not be in substitution
for, but shall be in addition to, any and all rights and remedies for breach of
contract available in law or at equity.

 

15.4Force Majeure

 

Neither party shall be deemed to be in default of its obligations under this
Agreement if and to the extent that such party is unable to perform such
obligation as a result of fire or other casualty, act of God, strike or other
labor unrest, unavailability of materials, war, terrorist activity, riot or
other civil commotion or any other cause beyond the control of such party (which
shall not include the inability of such party to meet its financial obligations
or in any event apply to the payment of any amounts due to either party under
this Agreement) (collectively, "Force Majeure Events").

 

15.5Waiver of Certain Claims

 

Each of the parties hereto irrevocably waives any right such party may have
against the other party hereto at law, in equity or otherwise to any
consequential damages, punitive damages, special or exemplary damages.

 










 

ARTICLE XVI

 

TERMINATION

 

16.1Termination Fee

 

Upon any termination of this Agreement by Operator pursuant to Section 15.1A, B
or E, or by Owner or Operator pursuant to Section 13.1 or Article XV (an "Early
Termination"), Owner shall, in addition to any other rights or remedies that may
be available to Operator, pay to Operator the Termination Fee. Any Termination
Fee due from Owner to Operator shall be payable within thirty (30) days of
termination of this Agreement. The calculation of the Termination Fee is set
forth herein. If there is a dispute between Owner and Operator as to the amount
of the Termination Fee, this Agreement shall nonetheless terminate, Owner shall
pay to Operator the amount that is not in dispute and shall deposit the disputed
portion in an escrow satisfactory to Owner and Operator with interest on the
amount in escrow to be allocated in proportion to the manner in which the escrow
fund is ultimately allocated, and the parties shall thereafter resolve the
amount of the Termination Fee.

 

(a)If the Termination Date occurs during the first year of the Initial Term then
the Termination Fee is $400,000;

 

(b)If the Termination Date occurs during the second year of the Initial Term
then the Termination Fee is $300,000;

 

(c)If the Termination Date occurs during the third year of the Initial Term then
the Termination Fee is $200,000;

 

(d)If the Termination Date occurs during the fourth year of the Initial Term
then the Termination Fee is $100,000;

 

(e)If the Termination Date occurs during the fifth year of the Initial Term or
any Renewal Term, then the Termination Fee is waived;

 

16.2Waiver of Termination in Event of Sale.

 

In the event the Owner sells the Hotel to an unrelated third party before the
fourth anniversary of the Contract Commencement date, and either (i) assigns to
new owner this agreement, or (ii) termination of this agreement is
contemporaneous the execution of a continuing management agreement for Operator
on substantially similar terms to this Agreement, then Operator shall waive any
such fees contemplated under this Agreement. In the event the Owner sells the
Hotel to an unrelated third party before the fourth anniversary of the Contract
Commencement date, and neither (i) assigns to new owner this agreement, or (ii)
termination of this agreement is contemporaneous the execution of a continuing
management agreement for Operator on substantially similar terms to this
Agreement, then the Termination Fee payable to Operator shall be discounted to
$50,000.

 

16.3Prior Commitments to Customers

 










 

Upon termination of this Agreement for any reason, Owner agrees that Hotel
reservations and any and all contracts made in connection with Hotel banquet or
other group services made by Operator in the ordinary and normal course of
business, absent any gross negligence or willful misconduct, for dates
subsequent to the date of termination and at rates prevailing for such
reservations at the time they were made, shall be honored and remain in effect
after the date of termination of this Agreement.

 

16.4Transition of Management

 

Upon any termination or expiration of this Agreement for any reason whatsoever,
Owner expressly agrees that Operator may remove any of its documents which are
proprietary to Operator (including, without limitation, manuals, employee files,
software programs, stored data, and internal correspondence of a proprietary
nature) but specifically excluding financial records, documents, guest logs,
correspondence or other materials proprietary to the Hotel. Owner shall have the
right to make copies of all re-hired employee files and other non-proprietary
files and information relating to management of the Hotel upon request, and any
actions required by such request will not be unreasonably withheld, conditioned
or delayed. Operator shall have the right to retain copies of all financial
records, documents, guest logs, correspondence or other materials proprietary to
the Hotel upon request, and any actions required by such request will not be
unreasonably withheld, conditioned or delayed. Upon such termination or
expiration, within twenty (20) days of billing thereof, Owner shall pay to
Operator, in addition to any other amounts due pursuant to this Agreement (i)
Operator's reasonable out-of-pocket costs incurred by reason of request by Owner
for assistance after termination of this Agreement and not otherwise reasonably
expected of Operator in the orderly termination of its operations at the Hotel,
(ii) any unpaid fees and other charges and reimbursements due Operator
hereunder, and (iii) to the extent reasonable and consistent with Operator's
standard practices and industry standards, termination-related employee
expenses, including payments of accrued and earned sick and vacation time,
pension, bonus and other termination payments due to employees.

 

16.5WARN Act Liability

 

Owner acknowledges that Operator or its Affiliates or the PEO employer of Hotel
employees may have an obligation under applicable law (including the WARN Act)
to give advance notice to Hotel personnel of any termination of employment and
that failure to comply with such notification obligation might give rise to
certain liabilities under applicable law. Accordingly, notwithstanding anything
to the contrary in this Agreement, the effective date of termination may, at
Operator's discretion, be extended to permit Operator to comply with all time
periods under applicable law (including the WARN Act) if any, unless Owner
agrees in writing to defend, indemnify and hold harmless Operator and its
Affiliates from and against all claims (including lost compensation, fines,
penalties and attorneys' fees and expenses) incurred by Operator or its
Affiliates or the PEO employer of Hotel employees, arising thereunder as a
result of such termination.

 










 

ARTICLE XVII

 

ASSIGNMENT

 

17.1Assignment by Operator

 

Operator shall not assign or pledge this Agreement without the prior consent of
Owner. (a) any entity which is the successor by merger, consolidation or
reorganization of Operator or Operator's general partner, managing member or
parent corporation; or (b) the purchaser of all or substantially all of the
hotel management business of Operator or Operator's general partner, managing
member or parent corporation. Nothing in this Agreement shall prohibit or be
deemed to prohibit any pledge by Operator of the Base Fee, Incentive Fee or any
other amounts received by Operator under this Agreement to any lender as
collateral security for debt of Operator and/or Operator's affiliates, assuming
such pledge is in compliance with the USA Patriot Act.

 

17.2Assignment by Owner

 

Owner shall not assign this Agreement without the prior consent of Operator,
provided that Owner may assign this Agreement without Operator's consent to any
person or entity acquiring Owner's fee interest in the Hotel as of the effective
date of such acquisition if such assignee agrees in writing to be bound by this
Agreement and assumes in writing all of Owner's obligations under this Agreement
from and after the effective date of such assignment any such assignment will
not result in a transfer or termination fee. Owner shall have the right to
assign this Agreement to any Qualified Lender (as defined in Section 21.8 below)
as collateral security for any Qualified Loan (as defined in Section 21.8
below).

 

17.3Effect of Assignment

 

Upon any permitted assignment of this Agreement except for an assignment as
collateral security to a Qualified Lender and the assumption of this Agreement
by the assignee, the assignor shall be relieved of any obligation or liability
under this Agreement arising after the effective date of the assignment.

 

ARTICLE XVIII

 

NOTICES

 

18.1Requirement for Notice

 

Any notice, statement or demand required to be given under this Agreement shall
be in writing, sent by certified mail, postage prepaid, return receipt
requested, or by nationally- recognized overnight courier, receipt confirmed,
addressed if to:

 

Owner:LF3 TRS, LLC

1635 43rd Street South Suite 205

Fargo, ND 85103

Attn:Linzey Erickson

 










 

With a Copy to:durellaw, PLC

2815 Michigan Ave NE Suite C

Grand Rapids, MI 49506 Attn:John H. Faris

 

Operator:Springwood Hospitality Management 3, LLC 146 Pine Grove Circle

York PA 17403

Attn:Justin Shelton

 

With a Copy to:Springwood Hospitality LLC

146 Pine Grove Circle York PA 17403

Attn:David Hogg

 

or to such other addresses as Operator and Owner shall designate in the manner
provided in this Section 18.1. Any notice or other communication shall be deemed
given (a) on the date three (3) business days after it shall have been mailed,
if sent by certified mail, or (b) on the date received if it shall have been
given to a nationally-recognized overnight courier service.

 

ARTICLE XIX

 

ESTOPPELS

 

19.1Confirmation of Agreement

 

Owner and Operator agree that from time to time upon the request of the other
party or a party to a Major Agreement, it shall execute and deliver within ten
(10) business days after the request a certificate confirming that this
Agreement is in full force and effect, stating whether this Agreement has been
modified and supplying such other information as the requesting party may
reasonably require, and if either party refuses or fails to respond to such
request, then the requesting party may charge $500 for every day delayed.

 

ARTICLE XX

 

INDEMNIFICATION

 

20.1Indemnity of Operator

 

Operator hereby agrees to indemnify, defend and hold Owner (and Owner's agents,
principals, shareholders, partners, members, officers, directors and employees)
harmless from and against all liabilities, losses, claims, damages, costs and
expenses (including, but not limited to, reasonable attorneys' fees and
expenses) that may be incurred by or asserted against any such party and that
arise from or in connection with (a) the fraud, willful misconduct or gross
negligence of the General Manager and/or any off-site employees of Operator, (b)
the breach by Operator of any

 










 

provision of this Agreement, or (c) any action taken by Operator which is beyond
the scope of Operator's authority under this Agreement. Owner shall promptly
provide Operator with written notice of any claim or suit brought against it by
a third party, which might evoke such indemnification. Owner shall cooperate
with the Operator or its counsel in the preparation and conduct of any defense
to any such claim or suit.

 

20.2Indemnity of Owner

 

Except as provided in Section 20.1, Owner hereby agrees to indemnify, defend and
hold Operator (and Operator's agent, principals, shareholders, partners,
members, officers, directors and employees) harmless from and against all
liabilities, losses, claims, damages, cost and expenses (including, but not
limited to, reasonable attorney's fees and expenses) that may be incurred by or
asserted against such party and that arise from or in connection with the fraud,
willful misconduct or gross negligence of Owner. Operator shall promptly provide
Owner with written notice of any claim or suit brought against it by a third
party, which might evoke such indemnification. Operator shall cooperate with the
Owner or its counsel in the preparation and conduct of any defense to any such
claim or suit.

 

20.3Employment Claims

 

Supplementing the provisions of Section 20.1 and 20.2, if any claim shall be
made against Owner and/or Operator which is based upon a violation or alleged
violation of the Employment Laws (an "Employment Claim"), the Employment Claim
shall fall within Operator's indemnification obligations under Section 20.1 only
if it is based upon the willful misconduct or gross negligence of the General
Manager of the Hotel and/or Operator's off-site employees.

 

20.4Procedure for Indemnity

 

If any action, lawsuit or other proceeding shall be brought against any party
(the "Indemnified Party") hereunder arising out of or based upon any of the
matters for which such party is indemnified under this Agreement, such
Indemnified Party shall promptly notify the party required to provide
indemnification hereunder (the "Obligor") in writing thereof and Obligor shall
promptly assume the defense thereof (including without limitation the employment
of counsel selected by Obligor), such defense to be subject to the consent of
the Indemnified Party, which consent shall not be unreasonably withheld or
delayed (provided, however, by way of illustration and not limitation, it shall
be reasonable for the Indemnified Party to deny consent to any settlement that
requires the Indemnified Party to admit guilty or liability). The Indemnified
Party shall cooperate with the Obligor in the defense of any such action,
lawsuit or proceeding, on the condition that the Obligor shall reimburse the
Indemnified Party for any out-of-pocket costs and expenses actually incurred in
connection therewith. The Obligor shall have the right to negotiate settlement
or consent to the entry of judgment with respect to the matters indemnified
hereunder; provided, however, that if any such settlement or consent judgment
contemplates any action or restraint on the part of Indemnified Party, then such
settlement or consent judgment shall require the written consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed.
In addition to the foregoing, the Indemnified Party shall have the right, at the
expense of the Indemnified Party, to employ separate counsel in any such action
and to participate in the defense thereof. An Indemnified Party may settle any
action for which it is indemnified hereunder

 










 

on behalf of itself only (i.e., with respect to its own liability and with no
requirement of Obligor to admit guilt or liability) with the prior written
consent of Obligor, which consent shall not be unreasonably withheld or delayed
(provided, however, by way of illustration and not limitation, it shall be
reasonable for Obligor to deny consent to any settlement that requires Obligor
to expend funds in an amount Obligor determines in good faith to be appropriate
so long as the Indemnified Party remains adequately protected at all times). In
the even the Obligor fails to use reasonable efforts to defend or compromise any
action, lawsuit or other proceeding for which an Indemnified Party is
indemnified hereunder, the Indemnified Party may, at Obligor's expense and
without limiting Obligor's liability under the applicable indemnity, assume the
defense of such action and the Obligor shall pay the charges and expenses of
such attorneys and other persons on a current basis within thirty (30) days of
submission of invoices or bills therefore. In the event the Obligor is Owner and
Owner neglects or refuses to pay such charges, Operator may pay such charges out
of the Operating Account and deduct such charges from any amounts due Owner, or
add such charges to any amounts due Operator from Owner under this Agreement. If
Operator is the Obligor and Operator neglects or refuses to pay such charges,
the amount of such charges shall be deducted from any amounts due Operator under
this Agreement.

 

20.5Survival Beyond Termination

 

The provisions of this Article shall survive the termination of this Agreement
with respect to acts, omissions and occurrences arising during the Term.

 

ARTICLE XXI MISCELLANEOUS

21.1Binding and Enforceable Agreement

 

Owner and Operator shall execute and deliver all other appropriate supplemental
agreements and other instruments, and take any other action necessary to make
this Agreement fully and legally effective, binding, and enforceable as between
them and as against third parties.

 

21.2Transactions with Affiliates

 

Operator may engage one or more of its affiliates or other related parties to
furnish goods or services to Hotel, provided, however, that the terms of any
such arrangement, when taken as a whole, shall not be materially less favorable
to the Hotel than the prevailing terms of similar such arrangements obtainable
on a commercially reasonable basis from unrelated parties in the area of Hotel.
Operator shall promptly notify Owner of any such engagement of Operator's
affiliates to the extent such engagement and affiliations are not included in
the applicable Budgets.

 

21.3Entire Agreement

 

This Agreement constitutes the entire agreement between the parties relating to
the subject matters hereof, superseding all prior agreements or undertakings,
oral or written. Owner acknowledges that in entering into this Agreement Owner
has not relied on any projection of earnings, statements as to the possibility
of future success or other similar matter which may have been prepared by the
Operator.

 










 

21.4Headings

 

The headings of the titles to the several articles of this Agreement are
inserted for convenience only and are not intended to affect the meaning of any
of the provisions hereof.

 

21.5Waiver

 

A waiver of any of the terms and conditions of this Agreement may be made only
in writing and shall not be deemed a waiver of such terms and conditions of any
future occasion.

 

21.6Binding Agreement

 

This Agreement shall be binding upon and inure to the benefit of Owner and
Operator and their respective successors and permitted assigns.

 

21.7Choice of Law

 

This Agreement shall be construed, both as to its validity and as to the
performance of the parties in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflict of laws.

 

21.8Qualified Loans

 

Excluding Operator's right to receive payment of the Base Fee, Incentive Fee (to
the extent accrued), Centralized Service Fees and reimbursement and other
amounts due to Operator pursuant to this Agreement, each of which as
contemplated in accordance with approved Budgets, Operator agrees to subordinate
this Agreement to the lien of any Qualified Loan which now or hereafter encumber
the Hotel; provided, however, Operator shall have the right to condition such
subordination on its receipt of a commercially reasonable form of
non-disturbance agreement from a Qualified Lender (as hereafter defined). The
term "Qualified Loan" means (i) any loan from a Qualified Lender secured by a
mortgage or deed of trust encumbering the Hotel or all of any part of Owner's
interest therein, and (ii) all amendments, modifications, supplements and
extensions of any such mortgage or deed of trust. The term "Qualified Lender"
means any recognized third party institutional lender such as any federally
insured commercial or savings bank, national banking association, savings and
loan association, investment banking firm, commercial finance company and other
similar lending institution that is a holder of a Qualified Loan.

 

21.9Jurisdiction

 

The laws of the Commonwealth of Pennsylvania shall govern the interpretation,
validity, performance, and enforcement of this Agreement. Any litigation
relating to matters arising under, in connection with or with respect to this
Agreement shall be brought by Owner or Operator in a court for the county of the
state in which the Hotel is located or in the federal district court for the
district where the Hotel is located. Owner and Operator hereby consent to the
jurisdiction of such courts and waive any defense that such courts lack venue
with respect to such proceeding.

 

This Section 21.9 shall survive the expiration or termination of this Agreement.

 










 

21.10No Guarantee of Operating Results

 

Owner acknowledges that (a) all budgets and financial projections, prepared by
Operator or its Affiliates prior to the Commencement Date or under this
Agreement, are intended to assist in operating the Hotel, but are not to be
relied on by Owner or any third party as to the accuracy of the information or
the results predicted therein, and (b) Operator does not guarantee the accuracy
of the information nor the results of in such budgets and projections.
Accordingly, Owner agrees that (i) neither Operator nor its Affiliates shall
have any liability whatsoever to Owner or any third party for any divergence
between such budgets and projections and actual operating results achieved, (ii)
the failure of the Hotel to achieve any forecasted Total Revenue in the Budgets
or shall not constitute a default by Operator or give Owner the right to
terminate this Agreement, and

(i)if Owner provides any such budgets or projections to a third party, Owner
shall advise such third party in writing of the substance of the disclaimer of
liability set forth in this Section 21.10.

 

21.11Oversight of Renovation Services

 

Owner acknowledges that any review, advice, assistance, recommendation or
direction provided by Operator with respect to the design, construction,
equipping, furnishing, decoration, alteration, improvement, renovation or
refurbishing of the Hotel (including, if applicable, the property improvement
plan or any capital expenditure) (a) is intended solely to assist Owner in the
development, construction, maintenance, repair and upgrading of the Hotel and
Owner's compliance with its obligations under this Agreement, and (b) does not
constitute any representation, warranty or guaranty of any kind whatsoever that
(i) there are no errors in the plans and specification, and (ii) there are no
defects in the design of construction of the Hotel or installation of any
building systems or FF&E therein, or (c) the plans, specifications, construction
and installation work will comply with all applicable laws (including the
American with Disabilities Act or similar laws or regulations governing public
accommodations for individuals with disabilities). Accordingly, Owner agrees
that neither Operator nor its Affiliates shall have any liability whatsoever to
Owner or any third party for any (1) errors in the plans and specifications,

(2) defects in the design of construction of the Hotel or installation of any
building systems or FF&E therein, or (3) non-compliance with any engineering and
structural design standards or applicable laws.

 

21.12Operating Funds

 

Operator's obligations under this Agreement are subject in all respects to the
availability of sufficient funds from the operation of the Hotel, or which are
otherwise provided by Owner. Except as otherwise expressly provided in this
Agreement, all costs and expenses of operating the Hotel shall be payable out of
funds from the operation of the Hotel, or which are otherwise provided by Owner.
In no event shall Operator be obligated to pledge or use its own credit or
advance any of its own funds to pay any such costs or expenses for the Hotel.
Operator is not, and never shall be, liable to any creditor of Owner or its
subsidiaries or affiliates for any debt incurred by Operator which was incurred
in furtherance of Operator's services hereunder for the Hotel. Owner agrees,
unless Operator exceeds the scope of its authority and must indemnify Seller
pursuant to Section 20.1, to indemnify and hold Operator harmless from and
against any and all such claims of creditors and against all costs, charges and
expenses (including attorney's fees and expenses) incurred or sustained by
Operator in connection with any action, suit or proceeding to

 










 

which it may be made a party by any creditor of Owner or with respect to any
debt incurred by Operator which was incurred in furtherance of providing the
services hereunder for the Hotel (the "Credit Obligation"). In the event that
Operator has pledged or used its own credit, or advanced any of its own funds to
pay any costs or expenses, for the Hotel, Owner may be required to provide a
parent guaranty to guarantee any such Credit Obligation and for repayment of any
such extensions of credit by Operator upon thirty (30) days prior written notice
from Operator. Accordingly, notwithstanding anything to the contrary in this
Agreement, Operator shall be relieved from its obligations to operate the Hotel
in accordance with this Agreement whenever and to the extent that Operator is
prevented or restricted in any way from doing so by reason of (a) the occurrence
of a Force Majeure event, (b) Owner's breach of any term of this Agreement
(including Owner's obligation to provide sufficient funds or a parent guaranty
as required under this Agreement), or (c) any limitation or restriction in this
Agreement on Operator's authority or ability to expend funds in respect of the
Hotel. The provisions of this Section 21.12 shall survive the termination of
this Agreement with respect to acts, omissions and occurrences arising during
the Term.

 

21.13Consents and Approvals

 

Owner acknowledges that in granting any consents, approvals or authorizations
under this Agreement, and in providing any advice, assistance, recommendation or
direction under this Agreement, neither Operator nor its Affiliates guarantee
success or a satisfactory result from the subject of such consent, approval,
authorization, advice, assistance, recommendation or direction. Accordingly,
Owner agrees that neither Operator nor its Affiliates shall have any liability
whatsoever to Owner or any third person by reason of (a) any consent, approval
or authorization, or advice, assistance, recommendation or direction, given or
withheld by Operator, or (b) any delay or failure by Operator to provide any
consent, approval or authorization, or advice, assistance, recommendation or
direction.

 

21.14Signature Counterparts

 

To facilitate execution, this Agreement may be executed in as many counterparts
as may be required, each of which so executed shall be deemed an original,
irrespective of the date of its execution and delivery, and counterparts
together shall constitute one and the same instrument. Counterparts delivered by
facsimile, email or other electronic means shall be deemed originals for all
purposes. It shall not be necessary that the signature on behalf of both parties
hereto appear on each counterpart hereof.

 

21.15Subordination, Non-Disclosure and Attornment

 

Owner will endeavor to ensure that existing and future mortgagees and lessors
provide Operator with commercially reasonable non-disturbance agreements in form
and content reasonably acceptable to Operator, which agreements shall if
acceptable to future mortgagee and lessors, preclude the termination of this
Agreement absent the uncured breach of this Agreement by Operator, and shall
further preclude the conveyance or leasing of the Hotel (whether on foreclosure,
deed in lieu thereof or otherwise) to any Person to which Owner could not assign
this Agreement without Operator's consent. Operator shall negotiate such
agreements in good faith, and execution of such agreement shall not be
unreasonable delayed.

 










 

[The remainder of the page is intentionally left blank.]

 










 

IN WITNESS WHEREOF, Owner and Operator have duly executed this Hotel Management
Agreement the day and year first above written.

 

OWNER:

 

By: Name: Title:

 

OPERATOR:

 

By: Name: Justin Shelton

Title: Manager for Springwood Hospitality Management 3, LLC

 










 

EXHIBIT A CENTRALIZED SERVICES

 

 

 

 

Fees

Amount/ Calculation

Description

Accounting and Financial Services Fee (M3)

Direct pass through from Vendor.

Approximately $700 per month

To reimburse Operator for costs related to the integration, support, budgeting,
centralized accounting services, and financial reporting associated with the
Hotel.

Payroll Service (Inova)

Direct pass through from Vendor.  Based on employee census, $9 per month

To reimburse Operator for payroll management.

Revenue Management (Springwood)

$900 for select service and $1,100 for Extended Stay monthly

To reimburse Operator for Revenue Management.

Sales support (Springwood)

$1,200 for select service and $1,500 for

Extended Stay monthly

To reimburse Operator for Sales support to the properties.

Corporate Facilities Management (Springwood)

$500 a month.

To reimburse Operator for Corporate Facilities Management.

Property Operations and Maintenance System (Quore)

Direct pass through from Vendor. $175 a month

To reimburse Operator for electronic operating system and maintenance system.

Texting Guest service program (Kipsu)

Direct pass through from Vendor. $150 a

month

To reimburse Operator for texting based system for guest service.

 

 

*This is not meant to be a complete list of items, but is meant to identify the
larger monetary items that are already included in the current expenses for the
properties. Most are direct pass-through charges that are subject to price
fluctuations from 3rd party vendors.

 










 

EXHIBIT B

 

EBITDA Projections; Calculation of Incentive Fee GROSS OPERATING PROJECTIONS
(Attached)

 

Calculation of Incentive Fee Example:

 

Projected Gross Operating Profit$100,000 ($25,000 per quarter) Actual Gross
Operating Profit$25,000 in Quarter 1

$35,000 in Quarter 2

 

$22,000 in Quarter 3

 

$50,000 in Quarter 4

 

Installment payments:10% of Year–to-Date excess of Actual Gross Operating Profit
over Projected Gross Operating Profit, less prior installment Gross Operating
Profit payments

 

Quarter 1:$0 = ([$25,000-$25,000] x 10%) – $0

 

Quarter 2:$1,000 = [($60,000-$50,000] x 10%) - $0

 

Quarter 3:-$300 = [($82,000-$75,000] x10%) - $1,000

 

Note: $300 to be deducted from next installment of Base Fee

 

Quarter 4:$2,500= [($132,000-$100,000] x10%) - $700

 

Total Incentive Fee:$3,200 = ($132,000-$100,000) x10%)

 










 

EXHIBIT C

 

Insurance Requirements

 

1.Commercial general liability insurance against claims for bodily injury,
including death, personal injury or property damage occurring on, in or about
the Hotel, with a combined single limit of not less than One Million Dollars
($1,000,000) for each occurrence, with an annual aggregate (where applicable) of
Two Million Dollars ($2,000,000.00).

 

2.Liquor Liability (dram shop) Insurance (if Liquor is sold) with minimum
primary limits of not less than One Million Dollars ($1,000,000) for each
occurrence

 

3.Commercial automobile liability insurance providing coverage on any owned,
leased, hired and non-owned vehicles with combined single limits of not less
than One Million Dollars ($1,000,000.00) per accident for bodily injury, and
property damage.

 

4.Umbrella and Excess liability umbrella coverage (including excess Liquor
Liability (dram shop) Insurance) with limits of not less than Twenty-Five
Million Dollars ($25,000,000) per occurrence and Twenty-Five Million Dollars
($25,000,000) in the aggregate.

 

5.Employment Practices Liability with a combined single limit of not less than
One Million Dollars ($1,000,000) for each occurrence covering all employees of
the hotel, including 3rd party coverage.

 

6.Crime Insurance (Fidelity) covering the dishonest act of employees in the
amount of not less than $250,000.

 

7.Workers Compensation Insurance on all Hotel Employees in compliance with
applicable statutory requirements with a $500,000 limit under the employer’s
liability section.

 

8.Fidelity insurance, in such amounts and with such deductibles as Operator may
deem advisable, covering Operator's employees at the Hotel (other than executive
employees of Operator) or in job classifications normally bonded in other hotels
it manages in the United States or otherwise required by law;

 

9.Business interruption insurance covering loss of income for a minimum period
of twelve (12) months resulting from interruption of business resulting from
physical damage caused by the occurrence of any of the risks affecting the Hotel
insured under an "all-risk" policy referred to in Section 12.1(A);

 

10.If the Hotel is located within an area designated "flood prone" pursuant to
the National Flood Insurance Act of 1968 and the Flood Disaster Protection Act
of 1973, as the same may be amended from time to time, flood insurance in such
amount as Owner or Owner’s Mortgage lender may reasonably require;

 










 

11.Such other or additional insurance as may be (i) required under the
provisions of any applicable Major Agreements (provided Operator has been given
detailed written notice of such requirements) or (ii) requested by Owner in
writing and customarily carried by prudent operators of hotels of having a
quality and service level similar to the brand under the Franchise Agreement in
the geographic area of the Hotel.

 

2

 










 

EXHIBIT D

 

Competitive Set

 

1.As shown on the Star Reports.

 

2.

 

3.

 

4.

 

5.

 










 

EXHIBIT E CERTAIN DEFINITIONS

 

Affiliate means an entity that controls, is controlled by or under common
control with the subject entity. For this purpose, “control” shall mean the
ability to direct the operations and policies of an entity, whether by ownership
of interests, contract or otherwise.

 

Agreement means this Hotel Management Agreement.

 

Base Fee shall have the meaning in Section 10.1. Base Level shall have the
meaning in Section 13.1. Budgets shall have the meaning in Section 9.4.

 

Building shall have the meaning in Section 1.1.

 

Capital Budget shall have the meaning in Section 9.4.

 

Centralized Services shall have the meaning given in Section 7.1

 

Centralized Services Fee shall mean the amount paid for Centralized Services and
described in Exhibit A.

 

Commencement Date shall have the meaning given to it in the introductory
paragraph to this Agreement

 

Early Termination shall have the meaning in Section 16.1. Employment Claim shall
have the meaning in Section 20.3. Employment Laws shall have the meaning in
Section 5.4.

 

Employment Policies shall have the meaning in Section 5.5.

 

Encumbrances shall have the meaning in Section 3.1. Expiration Date shall have
the meaning in Section 2.1.

 

FF&E shall have the meaning in Section 1.1.

 

FF&E Reserve Account shall have the meaning in Section 8.2.

 

Fiscal Year shall mean each twelve (12) consecutive calendar month period or
partial twelve (12) consecutive calendar month period within the Term commencing
on January 1st (or, with respect to the first year of the Term, the Commencement
Date) and ending on December 31st (or, with respect to the last year of the
Term, the expiration or earlier termination of the Term) unless Owner and
Operator otherwise agree.

 










 

Fixed Charges shall mean the cost of the following items to the Hotel or its
facilities, which are properly attributable under the Uniform System to the
period in question:

 

(i)Real estate taxes, assessments, personal property taxes and any other ad
valorem taxes imposed on or levied in connection with the Hotel, the
Installations and the FF&E (collectively, "Property Taxes");

 

(ii)Insurance against physical damage to the Hotel; and

 

(iii)Payments into the FF&E Reserve Account in accordance with Section 11.1.

 

Force Majeure Events shall have the meaning in Section 15.4.

 

GAAP shall mean generally accepted accounting principles in the United States of
America, as in effect from time to time, set out in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

General Manager shall have the meaning in Section 4.4.

 

Gross Operating Profit for any period shall mean the amount, if any, by which
Total Revenues for such period exceed Operating Expenses for such period.

 

Hotel shall have the meaning given in Recital A to this Agreement.

 

Hotel Employees shall have the meaning in Section 3.1.

 

Incentive Fee shall have the meaning in Section 10.2. Indemnified Party shall
have the meaning in Section 20.4. Initial Term shall have the meaning in Section
2.1.

 

Installations shall have the meaning in Section 1.1. Involuntary Proceeding
shall have the meaning in Section 15.1. Land shall have the meaning in Section
1.1.

 

Leases shall have the meaning in Section 3.1.

 

Major Agreements shall have the meaning in Section 3.1. Monthly Reports shall
have the meaning in Section 9.2. Mortgage shall have the meaning in Section 3.1.

 










 

Multi-Property Programs shall have the meaning in Section 7.2.

 

Operating Expenses shall mean all costs and expense of maintaining, conducting
and supervising the operation of the Hotel and all of its facilities, which are
properly attributable under the Uniform System to the period in question.
Operating Expenses shall include, without limitation:

 

(i)The cost of all Operating Equipment and Operating Supplies;

 

(ii)Salaries and wages of Hotel personnel, including costs of payroll taxes,
employee benefits and severance payments. Except as set forth in Exhibit A
(“Centralized Services”), the salaries or wages of off-site employees or offsite
executives of Operator shall not be Operating Expenses, provided that if it
becomes necessary for an off-site employee or executive of Operator to
temporarily perform reasonable and necessary services for a reasonable and
necessary period of time at the Hotel of a nature normally performed by Hotel
Employees, his or her salary (including payroll taxes and employee benefits) for
such period only, as well as his or her traveling expenses, shall be Operating
Expenses and reimbursed to Operator by Owner;

 

(iii)The costs of all other goods and services obtained in connection with the
operation of the Hotel including, without limitation, heat and utilities,
laundry, landscaping and exterminating services and office supplies;

 

(iv)The costs of all non-capital repairs to and maintenance of the Hotel;

 

(v)Insurance premiums (or allocable portion thereof in the case of blanket
policies) for all insurance maintained under Article XIII (other than insurance
against physical damage to the Hotel) and losses incurred on any self-insured
risks including deductibles;

 

(vi)All taxes, assessments, permit fees, inspection fees, and water and sewer
charges and other charges (other than income and franchise taxes) payable by or
assessed against Owner with respect to the operation of the Hotel, excluding
Property Taxes (defined below);

 

(vii)Legal fees and fees of any independent certified public accountant for
services directly related to the operation of the Hotel and its facilities;

 

(viii)All expenses for advertising the Hotel and all expenses of sales promotion
and public relations activities;

 

(ix)All Reimbursable Expenses, which fees and disbursements shall be paid out of
the Operating Account or paid or reimbursed by Owner to Operator upon demand.
Without limiting the generality of the foregoing, such charges may include all
reasonable travel, telephone, telegram, facsimile, air express and other
incidental expenses but, except as otherwise provided in this Agreement, shall
not include any of the regular expenses of the central offices maintained by
Operator, other than

 










 

offices maintained at the Hotel for the management of the Hotel. Operator shall
maintain and make available to Owner invoices or other evidences supporting such
charges;

 

(x)The Base Fee and Centralized Services Fees, as set forth in Exhibit A;

 

(xi)Periodic payments made in the ordinary course of business under the
Franchise Agreement;

 

(xii)Any other item specified as an Operating Expense in this Agreement; and

 

(xiii)Any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System unless specifically
excluded under the provision of this Agreement.

 

Operating Expense shall not include:

 

(i)Amortization and depreciation;

 

(ii)The making of or the repayment of any loans or any interest thereon;

 

(iii)The costs of any alterations, additions, or improvements which for Federal
income tax purposes must be capitalized and amortized over the life of such
alteration, addition, or improvement;

 

(iv)Payments on account of any equipment lease that is to be capitalized under
GAAP;

 

(v)Payments under any space lease, ground lease, submerged land lease, or
easement agreement;

 

(vi)Payments into or out of the FF&E Reserve Account;

 

(vii)Payments of Incentive Fees; or

 

(viii)Any item defined as a Fixed Charge;

 

(ix)Capital Expenditures.

 

Network shall have the meaning in Section 7.3.

 

Non-Renewal Notice shall have the meaning in Section 2.1.

 

Obligor shall have the meaning in Section 20.4. Operating Account shall have the
meaning in Section 8.2. Operating Budget shall have the meaning in Section 9.4.

Operating Equipment shall have the meaning in Section 1.1.

 










 

Operating Supplies shall have the meaning in Section 1.1. Operator Rebates shall
have the meaning in Section 7.2. PEO shall have the meaning in Section 5.1.

Person shall mean an individual or a partnership, corporation, limited liability
company, trust or other entity formed under the laws of any jurisdiction.

 

Project Management Fee shall have the meaning in Section 10.6. Purchasing
Management Fee shall have the meaning in Section 10.7. Qualified Lender shall
have the meaning in Section 21.8.

Qualified Loan shall have the meaning in Section 21.8. Reimbursable Expenses
shall have the meaning in Section 10.8. Renewal Term shall have the meaning in
Section 2.1.

RevPAR means Revenue Per Available Room, as defined by STR, Inc.

 

Term shall have the meaning in Section 2.1.

 

Total Revenues shall mean all income, revenue and proceeds resulting from the
operation of the Hotel and all of its facilities (net of refunds and credits to
guest and other items deemed "Allowances" under the Uniform System), which are
properly attributable under the Uniform System to the period in question. Total
Revenues shall include, without limitation, all amounts derived from:

 

(i)The rentals of rooms, banquet facilities and conference facilities;

 

(ii)The sale of food and beverage whether sold in a bar, lounge or restaurant,
delivered to a guest room, sold through an in-room facility or vending machines,
provided in meeting or banquet rooms or sold through catering operations;

 

(iii)Charges for admittance to or the use of any parking facilities,
recreational facilities or any entertainment events at the Hotel; and

 

(iv)The gross income amount on which the proceeds of business interruption or
similar insurance are determined, with respect to any period for which such
proceeds are received.

 

Total Revenues shall not include:

 

(i)Sales or use taxes or similar government impositions collected by Owner or
Operator;

 










 

(ii)Tips, service charges and other gratuities received by Hotel Employees;

 

(iii)Proceeds of insurance, except for those expressly included in Total
Revenues;

 

(iv)Proceeds of the sale or condemnation of the Hotel, any interest therein or
any other asset of Owner not sold in the ordinary course of business, or the
proceeds of any loans or financing;

 

(v)Capital contributed by Owner to the Hotel;

 

(vi)Rental income from any and all building rooftop or antennae leases;

 

(vii)The receipts of any tenant, license or concessionaire under a Lease; and

 

(viii)Interest, if any, accrued on the balance of the Operating Account or the
FF&E Reserve Account.

 

Uniform System shall have the meaning in Section 3.1.

 

WARN Act shall have the meaning in Section 5.2.

 

Working Capital shall have the meaning in Section 8.1.

 

 



